
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Neugebauer
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Commending efforts in Texas to reduce the
		  number of uninsured individuals and encouraging other States to adopt similar
		  solutions.
	
	
		Whereas all Americans should have access to affordable,
			 high-quality health care services;
		Whereas more than 46 million Americans, or 16 percent of
			 the United States population, do not have health insurance, and nearly 5.5
			 million people in Texas, or 25 percent of the Texas population, are without
			 health insurance, which ranks Texas as the State with the largest number of
			 uninsured individuals;
		Whereas the uninsured usually do not have a primary care
			 physician and rely on emergency room care for medical treatment, and costs for
			 primary and preventive care are much less than costs for emergency room
			 care;
		Whereas the future of health care in the United States
			 will need innovative solutions to increase access to affordable health care for
			 the growing population;
		Whereas health care decisions are best made between a
			 patient and his or her doctor and not by a government bureaucrat, and
			 competition among providers of health care services and an abundance of choices
			 for patients are vital components to the long-term stability of the health care
			 system;
		Whereas the Texas legislature passed S.B. 10 in 2003,
			 which allowed the formation of health group cooperatives and coalitions;
		Whereas the Lubbock Chamber of Commerce collaborated with
			 Covenant Health Systems and UMC Health System to develop the Lubbock Chamber
			 Employer Health Plan (the Plan);
		Whereas the Plan is available to all Chamber members to
			 purchase health insurance and provides small- and medium-sized businesses and
			 their employees with the opportunity to enjoy the benefits of membership in a
			 large group health insurance plan;
		Whereas the Plan initially enrolled 275 groups and 3,156
			 individuals in May 2006 and now provides health insurance to more than 1,000
			 groups and more than 10,000 individuals; and
		Whereas of those covered by the Plan, approximately 20
			 percent were previously uninsured: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the State
			 of Texas for passing S.B. 10;
			(2)commends the
			 Lubbock Chamber of Commerce for actively working to reduce the number of
			 uninsured individuals in Texas and developing a successful health care plan
			 that has benefitted more than 10,000 individuals in the Lubbock area;
			(3)encourages other
			 chambers of commerce or similar groups in Texas to develop a health group
			 cooperative to provide access to affordable health care to all Texans;
			 and
			(4)encourages other
			 States to study the Texas model and adopt similar, empowering health care
			 solutions.
			
